Title: From George Washington to Brigadier General William Smallwood, 3 May 1777
From: Washington, George
To: Smallwood, William



Sir
Head Quarters Morris Town 3rd May 1777.

Your favour of 24th of April I received Yesterday, with the arrangements &ca inclosed. It is with concern I understand, that the recruiting Service has been so materially injured by the ineffectual Measures

fallen upon by your Legislature and the removal and resignation of Officers.
Until the Regiments, or at least a Majority of them join us, it will not be in my power to fix the Rank referred to me; when that happens I shall do my endeavour to render them satisfaction, by settling it according to the best information I can obtain of their former Rank and pretensions.
As soon as the 500 Men, which you mention, are got over Inoculation and that you can see them on their March, it is my desire that you proceed to Head Quarters, taking care that you leave an Officer or two of Influence and Diligence to superintend the recruiting, and forward the Men, as fast as they are in a Condition to join their respective Corps.
The Resolve of Congress says, that the weakest Regiment is to remain in your State for its internal Safety; you will therefore attend to this and give orders accordingly.
I am confident that it is unnecessary to remind you of the necessity there is, to use every argument with the Officers which may serve to call forth their utmost exertions in the recruiting Service. I cannot avoid mentioning to you, that I am informed that Dissipation and Gaming are very prevalent in many parts of the Country, to the great Injury of the Service, and that instances are not wanting of Officers drawing Sums of Money, intended as a Bounty to recruits, which they have squandered away in this shameful manner. I do not pretend to charge any particular set of Officers or Regiment with this pernicious vice, and shall soon issue orders, which I think must effectually eradicate it amongst Gentlemen in the Military Line, at least for the present. I am Sir Yours &ca

G. Washington

